Case 1:19-cr-00933-ALC Document 16 Filed 02/11/21 Page 1of1

USDC SDNY

DOCUMENT ELECTRONICALLY
UNITED STATES DISTRICT COURT Hock
SOUTHERN DISTRICT OF NEW YORK DATE FILED:

 

UNITED STATES OF AMERICA,

Plaintiff,
19-CR-933 (ALC)
-against-
ORDER
STEPHANIE PEREZ,

Defendant.

 

ANDREW L. CARTER, JR., District Judge:

A Telephone Change of Plea Hearing is set for February 12, 2021 at 11:00 a.m.
The parties should contact the Court at 1-888-363-4749 on the date and time specified above
and once prompted, should dial access code 3768660.
SO ORDERED.

Dated: New York, New York
February 11, 2021

ANDREW L. CARTER, JR.
United States District Judge

 

 

 
